Plaintiff in error, Frank McClintoc, was convicted in the district court of Pontotoc county of Manslaughter in the first degree and his punishment fixed at imprisonment in the penitentiary for the term of 25 years, upon an information charging him with the murder of one John Martin, *Page 443 
in said county on or about the 2d day of May, 1921. From this judgment rendered on the verdict an appeal was perfected by filing in this court on April 12, 1922, a petition in error with case-made.
The Attorney General has filed a motion to dismiss the appeal on the ground that the plaintiff in error on the 27th day of August, 1923, was granted a parole by the Governor of the state, and that said plaintiff in error did sign and accept the same.
By numerous decisions of this court it is held that when an appeal from a judgment of conviction is pending in this court and the plaintiff in error applies for a parole, and the same is granted and accepted by the plaintiff in error, and the fact that a parole has been granted and accepted is brought to the attention of this court, the appeal will be dismissed as having been abandoned. Ernst v. State, 17 Okla. Crim. 282, 187 P. 930; Brown v. State, 16 Okla. Crim. 505, 184 P. 912; Alexander v. State, 12 Okla. Crim. 200, 153 P. 619.
The appeal herein is therefore dismissed, and the cause remanded to the trial court.
MATSON, P.J., and BESSEY, J., concur.